                        1   DAVID HAMERSLOUGH (SBN 95010)
                            ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                        2   1960 The Alameda, Suite 200
                            San Jose, CA 95126-1493
                        3   Tel: (408) 261-4252
                            Fax: (408) 261-4292
                        4   dave@rhrc.net

                        5   Attorneys for Secured Creditor Rossi, Hamerslough, Reischl & Chuck, APLC

                        6

                        7

                        8                               UNITED STATES BANKRUPTCY COURT

                        9                               NORTHERN DISTRICT OF CALIFORNIA

                       10

                       11    In re:                                             Chapter 13

                       12              Loretta Birmingham,                     Case No.:       19-50981

                       13                     Debtor.                          SECURED CREDITOR'S OBJECTION
                                                                               TO CONFIRMATION OF DEBTOR'S
                       14                                                      AMENDED PLAN

                       15                                                        Date:     5/28/2020
                                                                                 Time:     10:00 a.m.
                       16                                                        Deot.:    Courtroom 9

                       17             Secured creditor Rossi, Hamerslough, Reischl & Chuck, APLC ("Rossi") objects to the

                       18   proposed treatment of Rossi's secured claim in the Debtor's amended Chapter 13 plan, Docket

                       19   42 ("Plan"). The Debtor's case has now been pending for over one year, yet Rossi has not

                       20   received any payments on its claim. This petition is nothing other than a delay tactic by the

                       21   Debtor's son, Jeff Whalen, who is using the Debtor's Chapter 13 case as a tool to delay making

                       22   any payments to creditors who have liens against the Debtor' s residence, 1565 E. Middle Ave.,

                       23   San Martin, CA.

                       24             According to the Debtor's sworn schedules, the residence has a value of $3 million and

Rossi. Hamcrslough.    25   secured claims ofless than $1.25 million. The Debtor (and Mr. Whalen) should be compelled to
  Reischl & Chuck
 1960 The Alamcd1
     Suite 200
   Sa n Jose, CA       26   promptly sell the residence and pay the creditors or have the case immediately converted to
    95126• 1493
  (408) 261-4252
Fax (408) 26 1-4292
                       27   Chapter 7 so a trustee can sell the residence and pay creditors. The Debtor's original plan,

                       28   Docket 2, called for the residence to be refinanced by no later than January 31, 2020 (see Docket
                             SECURED CREDITOR'S OBJECTION TO CONFIRMATION OF DEBTOR'S AMENDED PLAN
                      Case: 19-50981       Doc# 58      Filed: 05/15/20   Entered: 05/15/20 14:00:49       Page 1 of 2
                            1   2, paragraph 2.02). That did not happen. Instead, four months after all creditors should have

                            2   been paid in full, the Debtor seeks to confirm a plan that does not, literally, add up. As discussed

                            3   below, the Plan is not viable, confirmation should be denied, and the case should be converted to

                            4   Chapter 7.

                            5          Rossi is a judgment creditor of the Debtor. Interest on the claim accrues at 10% per

                            6   annum. Through an abstract of judgment recorded on December 19, 2016, Rossi ' s judgment

                            7   encumbers the Debtor' s residence.

                            8            On July 17, 2019, Rossi filed a claim against the Debtor's estate, which provides it has a

                            9   secured claim totaling $88,232.00 as of June 30, 2019, claim# 2.

                           10            The Plan has put Rossi in Class 2(A) and calls for Rossi to receive monthly payments of

                           11   $1,500 starting June 2020, plus interest of 6%. To date, Rossi has received no payment from the

                           12   Chapter 13 trustee or from the Debtor. The Plan provides it is a 100% payment to claimants (see

                           13   Plan at 3.14). This is incorrect. The Debtor filed her case on May 13, 2019. She must complete

                           14   her payments within 60 months; hence, she now only has 48 months to pay Rossi under a

                           15   plan. Assuming she makes monthly payments of $1,500 to Rossi as provided in the Plan for the

                           16   next 48 months, the payments will total only $72,000, falling far short of the amount needed to

                           17   pay the Rossi claim in full plus interest. Furthermore, while the Plan indicates it will pay Rossi
                                                                                     (


                           18   interest of 6%, the Plan makes no provision for any interest payments. Because the Rossi

                           19   judgment is fully secured, Rossi is entitled to be paid interest at the judgment rate of 10% per

                           20   annum.

                           21            Rossi respectfully requests that the Court deny confirmation of the Plan and convert the

                           22   Debtor' s case to Chapter 7. It is the only way creditor's will be paid on account of their claims.

                           23   Dated: Mav 15, 2020                      ROSSI. HAMERSLOUGH. REISCHL & CHUCK

                           24

Rossi. Hamerslough.
 Re ischl & Chuck
                           25                                            BY7)..          ~()--(V)e.XS(ou.,   h
 1960 T he Alameda                                                              DAVID HAMERSLOU -
         Suite 200
      San Jose, CA         26                                                   Attorneys for Secured Creditor Rossi,
       95 126- 1493
   (408) 26 1-4252                                                              Hamerslough, Reischl & Chuck. APLC
f a:,,: (408) 26 1-4292
                           27

                           28
                                 SECURED CREDITOR'S OBJECTION TO CONFIRMATION OF DEBTOR' S AMENDED PLAN                         2
                          Case: 19-50981      Doc# 58      Filed: 05/15/20    Entered: 05/15/20 14:00:49         Page 2 of 2
